         Case 1:15-cr-00588-ER Document 224 Filed 11/29/18 Page 1 of 1




                11/29/2018
                                                           November 28, 2018

Via ECF/CM
The Honorable Edgardo Ramos
United States District Court
 for the Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    United States v. El Gammal, 15-cr-588 (S.D.N.Y.) (ER)

Dear Judge Ramos:

        Our client Ahmed el Gammal is scheduled to be sentenced on December 18, 2018.
Under this Court’s sentencing practices, the defense sentencing submission is due two weeks
before the hearing, on December 4, 2018, and the government’s submission is due one week
after that, on December 11, 2018. The defense, however, is awaiting one set of materials
relevant to our sentencing arguments. We expect to have those materials in hand by the middle
of next week, which would be too late to use them in our sentencing submission were we to file
by December 4, 2018.

        In order to adequately incorporate information from all relevant materials into our
sentencing argument, we respectfully ask that the Court keep the sentencing hearing as scheduled
for December 18, 2018, but allow the defense to file its sentencing memorandum (along with
supporting exhibits) on Friday December 7, 2018, and extend the period of time the government
has to respond until December 13, 2018. I have corresponded with the government about this
request, and have been told that they have no objection to it.

                                                   Respectfully submitted,

                                                   /s/ Megan W. Benett
                                                   MEGAN WOLFE BENETT, Esq.
                                                   750 Third Avenue, 32nd Floor
             11/29/2018                            New York, New York 10017
                                                   Tel.: (212) 973-3406
                                                   Fax: (212) 972-9432
                                                   Email: mbenett@kreindler.com

cc: All counsel of record (via ECF/CM)
